UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4480
CHRISTOPHER LEE MOODY,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4498
CHRISTOPHER LEE MOODY,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4500
CHRISTOPHER LEE MOODY,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge;
                 James A. Beaty, Jr., District Judge.
                (CR-01-384, CR-01-439, CR-01-452)

                  Submitted: November 21, 2002

                      Decided: December 2, 2002
2                      UNITED STATES v. MOODY
Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals filed pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), Christopher Lee Moody contests his con-
viction and 169-month custodial sentence following his guilty plea to
brandishing a firearm during a drug trafficking offense (Count Three),
see 18 U.S.C. § 924(c)(1)(A) (2000), and being a felon in possession
of a firearm (Count Four), see 18 U.S.C. § 922(g)(1) (2000). Moody
also noted appeals from the revocation of two separate terms of super-
vised release. Although Moody was apprised of his right to file pro
se supplemental briefs in each appeal, he failed to do so. For the fol-
lowing reasons, we affirm.
   In No. 02-4480, Moody appeals the revocation of his supervised
release for his conviction in the Southern District of Florida for con-
spiring to distribute LSD in violation of 18 U.S.C. § 371 (2000) and
                       UNITED STATES v. MOODY                          3
21 U.S.C. § 841(a) (2000). Because Moody admitted violating the
terms of his supervised release and does not challenge the revocation
of his supervised release or the imposition of an 18-month sentence,
we affirm.
   In No. 02-4498, Moody appeals the revocation of a term of super-
vised release relating to his conviction for escape, see 18 U.S.C.
§ 751(a) (2000), imposed in the Eastern District of North Carolina.
Because Moody admitted to violating the terms of his supervised
release and does not challenge its revocation or the 24-month sen-
tence imposed, we affirm.
   In No. 02-4500, Moody appeals his 169-month sentence following
his guilty plea to the foregoing firearms charges.* However, we find
no error in the district court’s determination that the base offense
level for this offense was twenty-four based on Moody’s criminal his-
tory. See U.S. Sentencing Guidelines Manual § 2K2.1(a)(2) (2000);
see also United States v. Brandon, 247 F.3d 186, 188-89 (4th Cir.
2001).
   We have reviewed the record for meritorious issues and found
none. Accordingly, we affirm Moody’s sentence in each appeal. This
Court requires that counsel for each defendant inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, counsel may
then move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED

   *Moody’s plea agreement contains a waiver of his right to appeal "the
conviction and whatever sentence is imposed," by appeal pursuant to 18
U.S.C. § 3742(a)(2000), or collateral attack under 28 U.S.C. § 2255
(2000). Because it appears the district court did not specifically review
the waiver with Moody in accepting his plea, we have reviewed the mer-
its of his claims on appeal. See United States v. Wessells, 936 F.2d 165,
167-68 (4th Cir. 1991).